UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 21, 2008 TELZUIT MEDICAL TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Commission file number 001-15034 Florida 01-0656115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification no.) 5422 Carrier Drive, Suite 306 Orlando, Florida 32819 (Address of principal executive offices) (Zip code) (407) 354-1222 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On January 18, 2008, Kenneth Adams and Richard Bischoff voluntarily tendered their resignations as a member of the Company’s Board of Directors, effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Telzuit Medical Technologies, Inc. (Registrant) Date: January 21, 2008 By: /s/ Warren D. Stowell Warren D. Stowell President and Chief Executive Officer
